DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2020, with respect to the Double Patenting rejections have been fully considered and are persuasive in view of Applicant’s amendments to the claims. The Double Patenting rejections have been withdrawn. 
The 35 U.S.C. 112(b) rejection of the claims is withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments, see Remarks, filed 12/17/2020, with respect to the 35 U.S.C. 103 rejection over Cui et al. (US 2013/0086785) have been fully considered in combination with the 12/17/2020 Declaration and are persuasive. The rejection has been withdrawn since Cui does not teach or suggest the claimed composition of the hybrid article.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/17/2020 is sufficient to overcome the rejection of claims 1, 3-15 and 21 based upon Cui (US 2013/0086785).
The Declarant, who is a co-inventor for the present application and a co-inventor for the cited prior art reference states that one of ordinary skill in the art would not have been motivated the modify the composition of the article in Cui to be within the ranges claimed for the present invention. In view of the Declaration, the amendments to the .
Election/Restrictions
Claims 1, 3-15 and 21 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/3/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn. Claims 16-20, directed to a process of welding are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. David Marcus on 3/4/2021.
The application has been amended as follows: 
Amend Claim 1: delete “for a fusion welding process” at the second to last line.
Add New Claim 22: The hybrid article of claim 1, wherein the hybrid article is for a fusion welding process.
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a hybrid article comprising a core and sintered coating having the claimed composition and properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOBEI WANG/Primary Examiner, Art Unit 1784